Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board dated February 8, 1965 which, after granting claimant’s application to reopen and reconsider its November 24,1964 decision sustaining the initial determination of the Industrial Commissioner, upon such reopening adhered to its original decision that claimant was not available for employment and was therefore not eligible for benefits on August 3,1964 (Labor Law, § 591, subd. 2). Claimant, a clerk-typist, made some efforts to find work but the record disclosed that these were limited in extent. She wrote letters and made telephone ealls but between August 3 and 23, 1964 she visited only four places in person. The board found that claimant has not made substantial efforts to find work and that her attachment to the labor market has been too limited to satisfy the statutory requirement of availability. We have frequently held that whether a person is available for employment during a specific period is a question of fact to be determined by the Referee and the Appeal Board (Matter of Dunn [Corsi], 1 A D 2d 722; Matter of Simpson [Catherwood], 9 A D 2d 967; Matter of Rivera [Catherwood], 13 A D 2d 575). We may not say as a matter of law that the board could not find as it did upon this record. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.